Response to Amendment
	This communication is in response to the amendment filed on 1/6/2022.  Claims 1, 3-12, and 14-18 are pending.

Specification
The objection to the Abstract is withdrawn based on the new Abstract that was submitted on 1/6/2022.

Allowable Subject Matter
Claims 1, 3-12, and 14-18 allowed.
The following is an examiner’s statement of reasons for allowance:’
Regarding independent Claim 1, the Claim features “wherein the filter module comprises a plurality of low-pass filters (LPF) each being configured to perform low-pass filtering on the inertial sensing signal of one inertial sensor to obtain the low-frequency component of the inertial sensing signal of the one inertial sensor, and a plurality of high-pass filters (HPF) complementary to the plurality of LPFs each being configured to perform high-pass filtering on the inertial sensing signal of one inertial sensor to obtain the high-frequency component of the inertial sensing signal of the one inertial sensor” were not found in the prior art.  Claims 3-11 are allowed due to their dependence on Claim 1.
Regarding independent Claim 12, the Claim features “wherein said separating an inertial sensing signal of at least one of the plurality of inertial sensors into a low-frequency component and a high-frequency component comprises: performing low-pass .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


CYNTHIA L. DAVIS
Examiner
Art Unit 2863



/C.L.D./Examiner, Art Unit 2863    

/NATALIE HULS/Primary Examiner, Art Unit 2863